WALTER E. HOFFMAN, Judge,
concurring in part and dissenting in part.
I join the majority in all respects except as to Part C which agrees with ARCO on its treatment of foreign oil stored offshore in tankers. Thus, if a vessel arrives in the United States on September 30 and is partially offloaded, with the balance being offloaded on October 1, ARCO is permitted to charge the prevailing October price per barrel for the entire shipment of foreign oil. With due regard for 10 C.F.R. § 212.-82 and its reliance upon the refiner’s customary accounting procedures, I do not believe that it can take precedence over 10 C.F.R. § 212.94, as amended by Special Rule No. 2, which refers to landed cost “at the time of importation into the United States”. There is no problem in ascertaining the quantity remaining in a partially unloaded vessel. Moreover, I am of the view that the entire shipment of foreign oil became imported into the United States when the ship reached the waters of this country.
To grant ARCO relief on this issue grounded upon its accounting practices would open the door to attempts by refiner-sellers to defer offloading a vessel to obtain a more favorable contract price for the next month. To this extent, I respectfully dissent.